IN THE SUPREME COURT OF IOWA
                              No. 14–0288

                        Filed December 26, 2014

                       Amended: March 10, 2015


IN THE INTEREST OF J.C.,
     Minor Child.

D.C., Father,
      Appellant.



      On review from the Iowa Court of Appeals.



      Appeal   from   the   Iowa    District   Court   for   Polk   County,

Constance Cohen, Associate Juvenile Judge.



      The State and a child’s guardian ad litem seek further review of a

court of appeals decision reversing a juvenile court order dismissing the

child’s established father as a necessary party in child in need of

assistance proceedings and termination of parental rights proceedings.

DECISION    OF     COURT    OF   APPEALS       VACATED;      DECISION   OF

JUVENILE COURT AFFIRMED.



      Colin R. McCormack, Van Cleaf & McCormack Law Firm, L.L.P.,

Des Moines, for appellant father.



      Amanda M. DeMichelis, Chariton, for mother.
                                   2

      Thomas J. Miller, Attorney General, and Bruce L. Kempkes,

Assistant Attorney General, and Stephanie E. Brown, Assistant County

Attorney, for appellee.



      Michael J. Bandstra, Bandstra Law Office, Des Moines, attorney

and guardian ad litem for minor child.
                                         3

ZAGER, Justice.

      This further review requires us to determine whether under the

applicable juvenile statutes an established, or legal, father who is not a

biological or adoptive father is a necessary party to child in need of

assistance (CINA) proceedings and termination of parental rights

proceedings. Daniel is J.C.’s established father; he is not her biological

or adoptive father. After a hearing on the motion to determine paternity

filed by the child’s guardian ad litem, the juvenile court concluded under

the applicable statutes that Daniel was not a necessary party to the CINA

proceedings   and   termination     of       parental   rights   proceedings   and

dismissed him as a party.        Daniel appealed, and the court of appeals

reversed.     The   court   of   appeals       found    the   applicable   statutes

unambiguous, but concluded that the express language of the statutes

leads to the absurd result of excluding Daniel as a necessary party to the

CINA proceedings.    Therefore, the court of appeals held Daniel was a

necessary party to the CINA proceedings and reversed the juvenile court.

The child’s guardian ad litem and the State sought further review, which

we granted. For the reasons set forth below, we vacate the decision of

the court of appeals and affirm the decision of the juvenile court.

      I. Background Facts and Proceedings.

      J.C. was born to Khrista on December 26, 2010.                 At that time,

Khrista was an inmate at the Iowa Correctional Institution for Women.

When Khrista was incarcerated in May 2010, an intake medical

examination revealed she was pregnant.

      Daniel wrote to Khrista and began coming to visit her in prison in

July. On December 3, 2010, after Daniel had spoken with an attorney

about his rights to the unborn child, Khrista and Daniel were married at

the prison.
                                     4

        Daniel and Khrista had not been romantically involved before

Khrista was incarcerated, but the two were friends. Daniel and Khrista

first met at an Alcoholics Anonymous meeting in 2008, and they

continued to socialize at subsequent meetings. Outside of the meetings,

they had coffee a couple of times. Daniel and Khrista never dated or had

sexual relations before they were married or before J.C. was born.

        Daniel and Khrista knew Daniel is not J.C.’s biological father, and

DNA testing confirmed J.C.’s biological father is Robert.     Nonetheless,

after J.C. was born, J.C. was released to Daniel’s custody because he is

J.C.’s established father based on his marriage to Khrista. See Callender

v. Skiles, 591 N.W.2d 182, 185 (Iowa 1999) (citing Iowa Code

§ 600B.41A(1) (1997)). “Khrista wanted Dan[iel] to take care of [J.C.] so

she didn’t lose [custody of] her.”   While Khrista was in prison, Daniel

took J.C. to visit Khrista on weekends so mother and daughter could

bond. Daniel and J.C. missed visits to the prison on just two weekends.

        Daniel cared for J.C. on his own until Khrista was paroled in May

2013. After her release, Khrista moved in with Daniel and J.C. However

on June 25, Daniel filed for divorce after Khrista moved out with J.C.

and assumed custody of J.C. Robert eventually filed a petition in district

court to disestablish Daniel’s paternity.

        J.C. came to the attention of the Iowa Department of Human

Services (DHS) in late October when it was alleged Khrista was using

methamphetamine.       A child protection worker met with Khrista, who

denied current methamphetamine use. Khrista’s parole officer confirmed

that Khrista had recently tested negative for methamphetamine, opiates,

and benzodiazepines. On October 30, Khrista submitted to a hair drug

test.
                                    5

      On November 3, Urbandale police stopped a vehicle driven by

Khrista. Also in the car were J.C., one of Khrista’s other children, and a

male passenger. Police discovered two small bags of methamphetamine,

and Khrista admitted it belonged to her. She also confessed to smoking

methamphetamine the day before.         On November 5, DHS received the

results of Khrista’s October 30 drug test. The test came back positive for

methamphetamine.

      On November 5, the State filed an application for order of

temporary removal in juvenile court.       The juvenile court granted the

application that same day and temporarily placed J.C. in Daniel’s

custody.    Thereafter, on November 7, while Robert’s petition to

disestablish Daniel’s paternity was pending in district court, the State

filed a CINA petition.    The CINA petition identified Daniel as J.C.’s

established father and Robert as J.C.’s biological father. The State sent

notices to Khrista, Robert, and Daniel. On November 14, however, the

juvenile court ordered J.C. removed from Daniel’s care because he had

tested positive for methamphetamine. That same day, the State received

the results of a drug test performed on J.C. The test results showed that

J.C. also tested positive for the presence of amphetamine and

methamphetamine.

      After a hearing on December 19, the juvenile court adjudicated

J.C. a child in need of assistance under Iowa Code sections 232.2(6)(c)(2),
                                            6

(n), and (o) (2013). 1 On January 17, 2014, the State filed a petition to

terminate the parental rights of Khrista and Robert as the parents of

J.C. 2 Daniel was also served a copy of the petition and the juvenile court

appointed counsel to represent him.

      On February 7, J.C.’s guardian ad litem filed a motion to

determine paternity in the CINA proceedings.                  The motion requested

“that the Juvenile Court make a finding that pursuant to Iowa Code

[chapter] 232, Robert . . . is the ‘father’ of the child herein.”                Daniel

resisted the motion. On February 25, the juvenile court held a hearing

on the motion at which Daniel testified.

      The juvenile court issued its order on February 27. The juvenile

court first clarified that the proceedings involving the parties pending in

district court “came to an instant halt” when the CINA proceedings were

initiated because the juvenile court “exercises exclusive jurisdiction over

all matters involving custody, guardianship or placement of a child”




      1Iowa   Code section 232.2(6) provides, in relevant part:
      “Child in need of assistance” means an unmarried child:
               ....
              c. Who has suffered or is imminently likely to suffer harmful
      effects as a result of . . . [t]he failure of the child’s parent, guardian,
      custodian, or other member of the household in which the child resides
      to exercise a reasonable degree of care in supervising the child.
               ....
             n. Whose parent’s or guardian’s mental capacity or condition,
      imprisonment, or drug or alcohol abuse results in the child not receiving
      adequate care.
             o. In whose body there is an illegal drug present as a direct and
      foreseeable consequence of the acts or omissions of the child’s parent,
      guardian, or custodian.
      2The   juvenile court has since terminated Khrista and Robert’s parental rights.
                                     7

unless the juvenile court grants concurrent jurisdiction.            See id.

§§ 232.3(1), .61(1).

      The    juvenile    court   observed   Iowa   Code    section   232.91

unambiguously includes only parents, guardians, custodians, and

guardians ad litem as necessary parties. The juvenile court determined

Daniel was not a guardian, custodian, or guardian ad litem, leaving only

the possibility he is a parent. Under Iowa Code chapter 232, the juvenile

court observed, a parent is “clearly . . . a biological or adoptive mother or

father of a child.”     The juvenile court found Daniel is neither J.C.’s

biological father nor her adoptive father.    The juvenile court therefore

concluded that Daniel was not a necessary party in the pending CINA

proceedings and termination of parental rights proceedings. Accordingly,

the juvenile court dismissed Daniel as a party.

      Daniel filed an application for interlocutory appeal of the juvenile

court order. Assuming without deciding the juvenile court’s order was

not a final judgment, we granted the application and transferred the case

to the court of appeals.

      The court of appeals reversed the juvenile court.        The court of

appeals agreed the statutory definition of “parent” under Iowa Code

chapter 232 did not include established fathers. However, it reasoned a

literal reading of the statute produced “legally absurd consequences that

undermine the clear purpose of the statute.” Consequently, the court of

appeals concluded an established father is a parent under Iowa Code

section 232.2(39) and “is entitled to participate in a CINA proceeding

involving the father’s [established] child to the same extent as a biological

or adoptive father.”

      We granted the applications for further review filed by the guardian

ad litem and the State.
                                      8

      II. Standard of Review.

      We generally review CINA proceedings and termination of parental

rights proceedings de novo.    See In re P.L., 778 N.W.2d 33, 40 (Iowa

2010); In re D.D., 653 N.W.2d 359, 361 (Iowa 2002).       When so doing,

“[w]e review both the facts and the law, and we adjudicate rights anew.”

In re K.N., 625 N.W.2d 731, 733 (Iowa 2001) (internal quotation marks

omitted). When the issue requires statutory interpretation, however, we

review for correction of errors at law. See In re G.J.A., 547 N.W.2d 3, 5

(Iowa 1996).   As always, our fundamental concern is the child’s best

interests. K.N., 625 N.W.2d at 733.

      III. Discussion.

      The primary issue on further review is whether under Iowa Code

section 232.91(1), an established father is a parent. The legislature has

specifically directed courts to liberally construe Iowa Code chapter 232 to

achieve “the care, guidance and control that will best serve the child’s

welfare and the best interest of the state.” Iowa Code § 232.1.

      In addition, several settled principles of statutory interpretation

arise here.    See State v. Romer, 832 N.W.2d 169, 176 (Iowa 2013)

(compiling “our time-honored principles of statutory construction”). We

seek the legislature’s intent when interpreting statutes.      Schaefer v.

Putnam, 841 N.W.2d 68, 75 (Iowa 2013). We give words in statutes their

common, ordinary meaning in the context within which they are used

unless the words are defined in the statute or have an established legal

meaning. In re Estate of Bockwoldt, 814 N.W.2d 215, 223 (Iowa 2012).

When the legislature has defined words in a statute—that is, when the

legislature has opted to “ ‘act as its own lexicographer’ ”—those

definitions bind us. State v. Fischer, 785 N.W.2d 697, 702 (Iowa 2010)

(quoting Henrich v. Lorenz, 448 N.W.2d 327, 332 (Iowa 1989)); see also
                                       9

Hornby v. State, 559 N.W.2d 23, 25 (Iowa 1997) (“[W]here the legislature

defines its own terms and meanings in a statute, . . . definitions which

may not coincide with the legislative definition must yield to the language

of the legislature.” (Internal quotation marks omitted.)). We assess the

whole statute, not just isolated words and phrases.                Hardin Cnty.

Drainage Dist. 55, Div. 3, Lateral 10 v. Union Pac. R.R., 826 N.W.2d 507,

512 (Iowa 2013). We look no further than the statute’s language when

the statute is unambiguous. Bank of Am., N.A. v. Schulte, 843 N.W.2d

876, 880 (Iowa 2014). In other words, unambiguous statutory language

is the strongest evidence of the legislature’s intent. See McGill v. Fish,

790 N.W.2d 113, 118 (Iowa 2010) (“When the language is unambiguous,

it expresses the intent of the legislature that can otherwise be obscured

by ambiguous language in a statute.”).               “Under the pretext of

construction, we may not extend a statute, expand a statute, or change

its meaning.” Bank of Am., N.A., 843 N.W.2d at 880.

      The    juvenile   court    has    exclusive   jurisdiction    over   CINA

proceedings.    Iowa Code § 232.61(1).      CINA proceedings may not take

place without the presence of statutorily identified necessary parties.

Iowa Code § 232.91(1).      Pursuant to Iowa Code section 232.91(1), the

necessary parties to CINA proceedings include “the child’s parent,

guardian, custodian, or guardian ad litem.” Daniel does not contend he

is J.C.’s guardian, custodian, or guardian ad litem. Rather, he contends

he is J.C.’s parent because he is her established father.

      The guardian ad litem and the State concede Daniel is J.C.’s

established father for certain purposes under the Iowa Code. See, e.g.,

Iowa Code § 144.13(2) (“If the mother was married at the time of . . .

birth, . . . the name of the husband shall be entered on the [birth]

certificate as the father of the child . . . .”); id. § 252A.3(4) (“A child . . .
                                       10

born of parents who, at any time prior . . . to the birth of such child, have

entered into a civil or religious marriage ceremony, shall be deemed the

legitimate child . . . of both parents . . . .”); id. § 598.31 (“Children born to

the parties, or to the wife, in a marriage relationship . . . shall be

legitimate as to both parties.”); Gartner v. Iowa Dep’t of Pub. Health, 830

N.W.2d 335, 344 (Iowa 2013) (holding that in Iowa the putative parent is

the equivalent of a biological parent, unless a person rebuts the

presumption by “ ‘clear, strong, and satisfactory evidence’ ”); Callender,

591 N.W.2d at 185 (recognizing “[t]he law deems” a married man to be

the father of his wife’s child “by virtue of his marriage”). Despite these

presumptions, the guardian ad litem and the State contend Daniel is not

a parent for purposes of Iowa Code section 232.91(1).

      The guardian ad litem and the State point to the specific definition

of “parent” found in Iowa Code chapter 232. Under Iowa Code chapter

232, which governs CINA proceedings, “ ‘Parent’ means a biological or

adoptive mother or father of a child . . . .” Iowa Code § 232.2(39). Daniel

is neither J.C.’s biological nor her adoptive father, and he does not claim

to be.   However, Daniel contends that interpreting the definition of

“parent” literally produces absurd consequences, such as excluding

established fathers from CINA proceedings involving their established

children. Thus, he argues we should reject the express language of the

statute in favor of a broader interpretation that includes established

fathers as necessary parties under section 232.91(1). The State and the

guardian ad litem both argue Iowa Code section 232.91(1), when read in

connection with the statutory definition of parent is clear and

unambiguous. Therefore, they insist, we must apply the statute literally

and hold Daniel is not a necessary party to the CINA proceedings.
                                    11

      The provisions of Iowa Code section 232.91(1) and the definition of

“parent” under review are unambiguous. The legislature, through clear

language, specified necessary parties to CINA proceedings.           See id.

§ 232.91(1).   The child’s parent is one necessary party.      See id.   The

legislature, again through clear language, defined a “parent” as a

“biological or adoptive mother or father.”     Id. § 232.2(39).    Daniel is

undisputedly not J.C.’s biological or adoptive parent. Therefore, he is not

a necessary party to the CINA proceedings involving J.C.

      The legislature’s decision to limit the necessary parties to biological

or adoptive mothers or fathers does not preclude established parents

from participating in those proceedings.        Under Iowa Code section

232.91(2), a “person,” a term that is not defined in chapter 232, “may

petition the court to be made a party to [CINA] proceedings . . . .” The

court of appeals has held similarly permissive language in Iowa Code

section 232.91 means the decision whether to make the petitioner a

party “is within the court’s discretion.” In re T.M.C., 429 N.W.2d 165,

167 (Iowa Ct. App. 1988).      In this case, the CINA petition identified

Daniel as J.C.’s established father, Daniel received notice of the CINA

proceedings, and he actively participated in the proceedings. However,

when paternity was clearly established in Robert, the juvenile court,

upon the guardian ad litem’s motion and after a hearing, properly

dismissed him as a necessary party.       The participation of established

fathers in CINA proceedings, as happened in this case, thus does not

contravene the relevant statutes. When presented with the guardian ad

litem’s motion, the juvenile court correctly concluded based on the

unambiguous language of the statute that Daniel was no longer a

necessary party to the CINA proceedings.
                                     12

      We will not expand or extend these statutes to include established

fathers when the text of the statutes demonstrates the legislature’s intent

not to do so. See Doe v. Iowa Dep’t of Human Servs., 786 N.W.2d 853,

858 (Iowa 2010) (“We may not extend, enlarge, or otherwise change the

meaning of a statute under the guise of construction.”); see also State v.

Nicoletto, 845 N.W.2d 421, 432 (Iowa 2014) (stating that decision

whether certain individuals “should be drawn into” a statute “is a matter

for the legislature”), superseded by statute, 2014 Iowa Acts ch. 1114, § 1

(to be codified at Iowa Code § 709.15(f)); In re Det. of Geltz, 840 N.W.2d

273, 276 (Iowa 2013) (“ ‘When a statute is plain and its meaning clear,

courts are not permitted to search for meaning beyond its express

terms.’ ” (Quoting State v. Chang, 587 N.W.2d 459, 461 (Iowa 1998)));

McGill, 790 N.W.2d at 118 (“We do not search for legislative intent

beyond the express language of a statute when that language is plain

and the meaning is clear.”).

      Further, this result heeds the legislature’s instruction to the courts

to construe liberally chapter 232 to “serve the child’s welfare and the

best interest of the state.”   Iowa Code § 232.1.      Efficient and timely

resolution of juvenile proceedings serves the interests of the child and

the state. Our statutes and court rules reflect this proposition. “It is the

public policy of the state of Iowa that proceedings involving . . . [CINA] be

concluded at the earliest possible time consistent with a fair hearing to

all parties.” Iowa Ct. R. 8.7. An adjudicatory hearing on a CINA petition

must “be held within 60 days of the filing of said petition unless good

cause to the contrary is shown.” Id. r. 8.11. A permanency hearing “for

a child subject to out-of-home placement” must “be held within twelve

months of the date the child was removed from the home.” Iowa Code

§ 232.104(1)(a)(1); see also id. § 232.104(1)(a)(2) (requiring a permanency
                                     13

hearing within thirty days if “the court has waived reasonable efforts

requirements under section 232.102”).        Our statutes and court rules

reflect the understanding that promptly resolved juvenile proceedings

best serve children’s interests.

      Courts are obliged to move urgently to achieve the ends that will

best serve the child’s interests because childhood does not “await the

wanderings of judicial process.” In re A.C., 415 N.W.2d 609, 613 (Iowa

1987).   By narrowly defining “parent” under chapter 232, and thereby

narrowing the scope of necessary parties under Iowa Code section

232.91(1), the legislature gave courts another tool to resolve juvenile

proceedings in a timely fashion.      Were we to expand on the express

language of the two statutes, we would impede the legislature’s worthy

objective. As the juvenile court observed,

      It is good policy to narrow the number of necessary parties to
      avoid superfluous litigation that will bog down timely
      decision making for children in need of assistance and
      distract the Court from the core issue of the child’s best
      interest.

The express language of the statutes at issue in this case serves the best

interests of the child.
      Finally, the express language of the statute does not produce

absurd consequences.        Establishing absurdity in an unambiguous

statute is difficult for good reason. Cf. State v. Wedelstedt, 213 N.W.2d

652, 656–57 (Iowa 1973) (“If changes in the law are desirable from a

policy . . . standpoint, it is for the legislature to enact them, not for the

court to incorporate them by interpretation.” (Internal quotation marks

omitted.)).   We have explained that “we will not ignore clear legislative

language merely because it leads to a result that seems contrary to the

court’s expectations.”    Sherwin-Williams Co. v. Iowa Dep’t of Revenue,
                                       14

789 N.W.2d 417, 427 (Iowa 2010); see also Anderson v. State, 801

N.W.2d 1, 9 (Iowa 2011) (declining to apply the absurd results doctrine

because it “would risk substituting our judgment for that of the

legislature”).     The express language must produce a result that is

“ ‘demonstrably at odds with the intention’ ” of the legislature. Sherwin-

Williams Co., 789 N.W.2d at 429 (quoting 2A Norman J. Singer & J.D.

Shambie Singer, Statutes and Statutory Construction § 46:4, at 178 (7th

ed. 2007)). Narrowing the class of necessary parties is not demonstrably

at odds with the legislature’s intent under chapter 232. As shown above,

including established fathers as necessary parties in CINA proceedings

would slow the process of bringing stability and permanency to the

child’s life.    The express language of sections 232.91(1) and 232.2(39)

expedites the process. Thus, applying the statute literally advances the

legislature’s legitimate intent.

       Furthermore, a broader examination of chapter 232 does not

indicate applying the definition of “parent” literally is absurd.      As the

guardian ad litem notes, a CINA adjudication for a child may be based on

an act or omission of an individual other than a parent. To that end, in

various provisions in chapter 232, the legislature coupled carefully

defined, discrete terms, such as parent, guardian, or custodian, with a

capacious or undefined term to reach individuals whose relationship to a

child is less precisely delineated. In this case, for example, one of the

provisions under which the juvenile court adjudicated J.C. was Iowa

Code section 232.2(6)(c)(2).       This provision defines a child in need of

assistance as a child

       [w]ho has suffered or is imminently likely to suffer harmful
       effects as a result of . . . [t]he failure of the child’s parent,
       guardian, custodian, or other member of the household in
                                    15
      which the child resides to exercise a reasonable degree of
      care in supervising the child.

Iowa Code § 232.2(6)(c)(2) (emphasis added).     This provision enables a

CINA adjudication if a member of the child’s household other than one of

the three specifically defined parties fails to exercise reasonable care in

supervising the child. This provision has clear potential to encompass a

wide range of individuals who could come into contact with the child.

Other provisions aimed at different conduct are phrased similarly. See,

e.g., id. § 232.2(6)(b) (defining a child in need of assistance as one who
has been or is imminently likely to be abused or neglected by a “member

of the household in which the child resides”). In these provisions, the

legislature coupled the three defined terms with an undefined term

meant to broaden the provision’s scope to reach others. To connect the

terms the legislature used the disjunctive conjunction “or.”

      In another provision, the legislature used a similar structure, but

this time used an expansive, defined term to cover more individuals who

could come into contact with the child. Under this provision, a child in

need of assistance is a child

      [w]ho has suffered or is imminently likely to suffer harmful
      effects [because] . . . [t]he child’s parent, guardian, or
      custodian, or person responsible for the care of the child, as
      defined in section 232.68, has knowingly disseminated or
      exhibited obscene material . . . to the child.

Iowa Code § 323.2(5)(c)(3) (emphasis added). Under Iowa Code section

232.68, located in the portion of chapter 232 designed to protect children

from child abuse, a “[p]erson responsible for the care of a child” is,

among others, “[a]ny person providing care for a child . . . without

reference to the duration of the care.” Id. § 232.68(7)(d). Thus, similar to

other provisions in chapter 232, the legislature coupled the defined,

discrete term “parent” with another term meant to cover more
                                    16

individuals, in this provision selecting particularly expansive language.

Here again, the legislature used the disjunctive conjunction “or” to

connect the terms.

      As this review of these code provisions demonstrates, the

legislature crafted a narrow and specific definition of “parent” under

chapter 232. But where it deemed necessary, it coupled the term with

more encompassing language meant to embrace other individuals whose

acts or omissions could threaten the child’s welfare and best interests.

The use of the disjunctive conjunction “or” to connect the terms implies

the legislature intended “parent,” as well as “guardian” and “custodian,”

to mean something different than the more encompassing terms.          See

T & K Roofing Co. v. Iowa Dep’t of Educ., 593 N.W.2d 159, 163 (Iowa

1999) (inferring the legislature intended two statutory terms connected

by “or” have different meanings). Expanding the legislature’s definition of

“parent” could disrupt this carefully designed statutory scheme by

expanding the scope of the discrete term into territory covered by other

statutory terminology.    In other words, expanding the definition of

“parent” to include established fathers could create redundancy in spite

of the textual indications the legislature intended to avoid such

redundancy.    We generally interpret statutes to avoid redundancy.

Hardin Cnty. Drainage, 826 N.W.2d at 512.       Applying the definition of

“parent” literally is therefore not absurd. Rather, applying the definition

literally preserves the legislature’s carefully designed scheme. We thus

conclude that applying the statute as written does not produce a result

that is demonstrably at odds with the legislature’s intent.     Therefore,

applying the express language of the statute in this case does not

produce absurd results.
                                       17

      But this does not end our analysis.            As a result of the CINA

adjudication, a petition to terminate parental rights was filed on January

17, 2014. In addition to Khrista and Robert, Daniel was also served with

the original notice and petition for termination of parental rights, and

counsel was appointed to represent him.              Thereafter, paternity test

results confirmed Robert is J.C.’s biological father.         In response, the

guardian ad litem filed a motion to determine paternity, which was

resisted by Daniel. The issues then become whether Daniel continued to

be a necessary party to the termination proceedings, and whether the

juvenile court has the authority to determine paternity as part of

termination of parental rights proceedings.

      As discussed above, CINA proceedings may not take place without

the presence of statutorily identified necessary parties.            Likewise,

termination proceedings may not take place without the presence of

statutorily identified necessary parties.            However, the statutorily

identified necessary parties for termination proceedings are different

than the statutorily identified necessary parties for CINA proceedings.

      In relevant part, Iowa Code section 232.111(4) provides:

      A petition for termination of parental rights shall include the
      following:
               a. The legal name, age, and domicile, if any, of the
      child.
               b. The names, residences, and domicile of any:
               (1) Living parents of the child.
               (2) Guardian of the child.
               (3) Custodian of the child.
               (4) Guardian ad litem of the child.
               (5) Petitioner.
               (6) Person standing in the place of the parents of the
               child.
                                              18

      In turn, Iowa Code section 232.112(1) provides in relevant part:

      Persons listed in section 232.111, subsection 4, shall be
      necessary parties to a termination of parent-child
      relationship proceeding and are entitled to receive notice and
      an opportunity to be heard . . . . In addition to the persons
      who are necessary parties who may be parties under section
      232.111, notice for any hearing under this division shall be
      provided to the child’s foster parent, an individual providing
      preadoptive care for the child, or a relative providing care for
      the child.

      In our review of the clear and unambiguous language of the

statute, Daniel was not a necessary party to the termination proceedings.

Daniel is not J.C.’s parent within the meaning of the juvenile code, as he

is neither her biological nor her adoptive father.                         See Iowa Code

§§ 232.2(39), .111(4)(b)(1).      Further, it is not disputed that at the time

Daniel was dismissed from the proceedings he was not J.C.’s guardian,

custodian,        guardian   ad        litem,      or   the        petitioner.     See   id.

§ 232.111(4)(b)(2)–(5).      Arguably, Daniel may have been a person

standing     in    the   place    of    the     parents       of    the   child.   See   id.

§ 232.111(4)(b)(6).      After the CINA proceedings were initiated, Daniel

obtained temporary custody of J.C. for a brief period of time. However,

J.C. was removed from Daniel’s care when he tested positive for

methamphetamine. From November 2013 to February 25, 2014, when

the juvenile court held the hearing to determine paternity, Daniel was

not involved in providing care for J.C. Since the record established that

Daniel is not the biological father of J.C., and Daniel had not been caring

for J.C. for over three months, Daniel was no longer a person standing in

the place of the parents of J.C. This, notwithstanding the fact that he

remained her established father for other purposes.                         Daniel was no

longer a necessary party to the termination proceedings as defined in

Iowa Code sections 232.111(4) and 232.112(1). The juvenile court was
                                    19

correct in dismissing Daniel from the termination proceedings involving

Khrista and Robert.

      We also conclude the juvenile court did not act beyond its

authority when it determined Daniel was not J.C.’s biological father as

part of the termination of parental rights proceedings. While chapter 232

does not expressly provide the juvenile court with the authority to

determine an established father’s biological or adoptive status, it

impliedly does so by limiting the parties who may participate in both

CINA proceedings and termination of parental rights proceedings. See id.

§§ 232.2(39), .91(1), .111(4)(b), .112(1). Juvenile courts clearly have the

authority to make the factual determination of whether a person qualifies

as a necessary party, which inherently requires them to determine

whether a person qualifies as a child’s biological parent.

      Moreover, we find that it would be problematic to hold that juvenile

courts lack the authority to make paternity determinations before

terminating parental rights. In In re B.G.C., the biological mother of a

child signed a release for the termination of her parental rights to her

child. 496 N.W.2d 239, 240 (Iowa 1992). She identified one man as the

biological father of the child, who also signed a release of his parental

rights. Id. at 241. Thereafter, the child was put up for adoption, and

custody of the child was transferred to the potential adoptive parents.

Id. It later came to light that another man was the child’s true biological

father.   Id.   The true biological father subsequently intervened in the

adoption proceedings to assert his parental rights. Id. Ultimately, the

adoption was denied by the district court, and the child was ordered to

be placed with the true biological father. Id. On appeal, we affirmed the

district court’s dismissal, reasoning that because the true biological

father had not consented to the termination of his parental rights, and
                                    20

because his parental rights had not otherwise been properly terminated,

the adoption proceedings were fatally flawed. Id. at 241, 245.

      In re B.G.C. clearly demonstrates why the juvenile court must have

the authority to make determinations as to who is the child’s biological

parent in termination of parental rights proceedings. In a case where a

child’s biological father is known, but not disclosed to the juvenile court,

the juvenile court may erroneously proceed on the assumption that the

child’s established father is the biological father.   If the court were to

terminate the parents’ rights, the unidentified biological father could

later come forward and upset a subsequent placement of the child.

Consequently, if the juvenile code did not confer on the juvenile court the

authority to make paternity determinations in termination of parental

rights proceedings, stability and the best interests of the child would

suffer.

      We recognize that other sections of the Iowa Code rely on paternity

presumptions in order to “preserv[e] the integrity of the family, [further]

the best interests of the child, and [further the goal of] administrative

convenience.”    Callender, 591 N.W.2d at 191; see, e.g., Iowa Code

§ 144.13(2); id. § 252A.3(4); id. § 598.31. In these contexts, presuming

paternity based on marital status at the time of a child’s birth promotes

the efficient resolution of divorce and custody matters throughout our

court system by not requiring that parties to such proceedings

affirmatively establish paternity in all cases.         That said, these

presumptions can be overcome by the court according to the proof, and

cannot serve to extinguish the rights of biological parents.            See

Callender, 591 N.W.2d at 192 (“We find a putative father of a child born

into a marriage may have a right to standing to challenge paternity under
                                           21

the Due Process Clause of the Iowa Constitution.”); B.G.C., 496 N.W.2d

at 245.

      Biological parents have a due process right to notice and a hearing

before termination of their parental rights may occur.                  Callender, 591

N.W.2d at 190 (“Although we also recognize the rights of biological

parents are not absolute, and may be lost, we have required notice and a

hearing before termination may occur.”                  (Emphasis added.)).              The

juvenile code observes and respects this right by requiring that biological

parents   be     made     parties    to   CINA     proceedings       and    termination

proceedings.       See id. §§ 232.2(39), .91(1), .111(4)(b), .112(1).                    By

extension, the requirement that biological parents be made parties to

such proceedings serves the best interests of the child by ensuring that

subsequent placements are not later upset, to the detriment of the child.

Consequently, when it becomes apparent to the juvenile court that a

child’s established father is not the child’s biological father, determining

the child’s biological father both honors the biological father’s due

process rights and also serves to make subsequent placement decisions

sounder, thereby providing stability for the child. The juvenile court did

not exceed its authority in determining Daniel is not J.C.’s biological

father as part of the termination of parental rights proceedings.

      We recognize that Iowa Code section 598.31 establishes Daniel as

J.C.’s established father for dissolution of marriage purposes and for all

the rights and obligations that arise in that context. 3 Iowa Code section

600B.41A also provides nonbiological established fathers with an

adequate avenue to overcome the presumption of paternity in the civil

context and to remedy such obligations where unwarranted. See Iowa

      3The   record is devoid of any mention of a child support obligation for Daniel.
                                           22

Code § 600B.41A(4); 4 see also Dier v. Peters, 815 N.W.2d 1, 14 (Iowa

2012) (recognizing paternity fraud as a viable cause of action). However,

these various civil proceedings are clearly beyond the authority of the

juvenile court to resolve.

      Nothing in the juvenile code warrants a blanket extension of rights

to all established fathers to participate in CINA or termination cases.

But our holding here does not exclude all nonbiological established

fathers from participating in CINA proceedings or termination of parental

rights proceedings. As noted above, there may be circumstances where a

juvenile court would allow a nonbiological established father to remain a

part of the juvenile proceedings. For example, in the CINA context, Iowa

Code section 232.91(2), provides a “person . . . may petition the court to

be made a party to [CINA] proceedings . . . .”                       Further, in some

termination of parental rights cases, an established father may be a

necessary party where the court makes the factual determination that he

“stand[s] in the place of the parents of the child.”                   See Iowa Code

§§ 232.111(4)(b)(6), .112(1).

      Finally, Daniel was not left without a legal remedy after he was

dismissed from the termination proceedings for not being a necessary

party due to his lack of paternity. Rather than appealing on the issue of


      4In   relevant part, Iowa Code section 600B.41A(4) provides:
      If the court finds that the establishment of paternity is overcome . . . the
      court shall enter an order which provides all of the following:
                a. That the established father is relieved of any and all future
      support obligations owed on behalf of the child from the date that the
      order determining that the established father is not the biological father
      is filed.
               b. That any unpaid support due prior to the date the order
      determining that the established father is not the biological father is
      filed, is satisfied.
                                     23

whether he was a necessary party to the termination proceedings, Daniel

still had the right to petition to intervene in the subsequent proceedings.

In relevant part, Iowa Code section 232.117(3) provides:

      If the court terminates the parental rights of the child’s
      parents, the court shall transfer the guardianship and
      custody of the child to one of the following:
            ....
            c. A parent who does not have physical care of the child,
      other relative, or other suitable person.

(Emphasis added.) “Thus, after a juvenile court terminates the parental

rights of a child’s natural parents, those qualifying as ‘suitable persons’

under section 232.117(3) are given the legal right to be considered as the

child’s guardian.” In re H.N.B., 619 N.W.2d 340, 343 (Iowa 2000). Upon

the filing of a petition to intervene, the inquiry is not whether a party is a

necessary party, but rather an interested party.        See In re J.R., 315

N.W.2d 750, 752 (Iowa 1982), modified by In re B.B.M., 514 N.W.2d 425,

428 & n.1 (Iowa 1994). “The test of the right to intervene is ‘interest,’ not

necessity.” Id. “ ‘One interested in an action is one who is interested in

the outcome or result thereof because he [or she] has a legal right which

will be directly affected thereby or a legal liability which will be directly

enlarged or diminished by the judgment or decree therein.’ ” Id. (quoting

59 Am. Jur. 2d Parties § 138, at 567 (1971)).
      “The term ‘suitable person’ is not defined by our legislature.”
H.N.B., 619 N.W.2d at 343. “Instead, it is a flexible term which provides
the [juvenile] court with discretion to determine the ‘suitable person’
status based on the particular facts of each petition for intervention.” Id.
This flexible inquiry turns on factors such as “the closeness of the
relationship between the child in interest and the intervenor,” id. at 344,
the “existence of other prospective adoptive parents who maintain a
strong relationship with the child,” id., or medical necessity, B.B.M., 514
                                           24

N.W.2d at 430–31.          In determining whether an applicant has a legal
interest, we examine the source of the right claimed.                  In re A.G., 558
N.W.2d 400, 403 (Iowa 1997). Statutes provide guidance in determining
who possesses the right to intervene.                H.N.B., 619 N.W.2d at 343.
Ultimately, “the focus must always include the welfare and best interests
of the child.” 5 Id. at 344.
       It is clear that Daniel, as an established but nonbiological father,
had the right to petition the juvenile court to intervene in the termination
proceedings after the parental rights of Khrista and Robert had been
terminated. This is the appropriate mechanism provided in the juvenile
code to protect his right to seek guardianship or custody of J.C. Daniel
was not, however, a necessary party to the proceedings as defined in the
juvenile code.
       IV. Conclusion.
       Daniel is neither J.C.’s biological father nor her adoptive father.
Although Daniel is J.C.’s established father, he is not her parent under
chapter 232. Therefore, Daniel was not a necessary party under Iowa
Code section 232.91(1). Further, Daniel was not a necessary party to the
termination proceedings as he does not meet the statutory definitions in
Iowa Code sections 232.111(4) and 232.112.                   The juvenile court was
correct in dismissing Daniel as a necessary party to the juvenile
proceedings.
       DECISION OF COURT OF APPEALS VACATED; DECISION OF
JUVENILE COURT AFFIRMED.
       All justices concur except Wiggins, J., who dissents.




       5This  list is not exclusive. However, it is illustrative of the different standards
the court must employ in reaching its decision on whether a party has a right to
intervene for purposes of guardianship and custody.
                                        25

                                                          #14–0288, In re J.C.

WIGGINS, Justice (dissenting).

      I respectfully dissent. The Iowa Code provides:

      If the mother was married at the time of conception, birth, or
      at any time during the period between conception and birth,
      the name of the husband shall be entered on the certificate
      as the father of the child unless paternity has been
      determined otherwise by a court of competent jurisdiction, in
      which case the name of the father as determined by the
      court shall be entered by the department.

Iowa Code § 144.13(2) (2009). 6 There is no factual dispute the State of

Iowa listed Daniel as the father on the minor’s birth certificate pursuant

to section 144.13. In Iowa, the presumptive parent is the equivalent of a

biological parent, unless a person rebuts the presumption “ ‘by clear,

strong, and satisfactory evidence.’ ” Gartner v. Iowa Dep’t of Pub. Health,

830 N.W.2d 335, 344 (Iowa 2013) (quoting In re Marriage of Schneckloth,

320 N.W.2d 535, 536 (Iowa 1982)).             A child is entitled to financial

support, inheritance rights, and financial obligations through their

presumptive parent. Id. at 346–47. The presumption created by section

144.13(2) survives the dissolution of marriage between the parents,

ensuring the child is entitled to continued support from the presumptive

parent. Id. at 348.

      The pertinent parts of the juvenile code relevant to this issue are

as set forth below.

            As used in this chapter unless the context otherwise
      requires:

               ....




      6The   minor child was born on December 26, 2010.
                                          26
         ‘Parent’ means a biological or adoptive mother or father of a
         child but does not include a mother or father whose parental
         rights have been terminated.

Iowa Code § 232.2(39) (2013).

         A petition for termination of parental rights shall include the
         following:

                  a. The legal name, age, and domicile, if any, of the
         child.

                  b. The names, residences, and domicile of any:

                  (1) Living parents of the child.

                  (2) Guardian of the child.

                  (3) Custodian of the child.

                  (4) Guardian ad litem of the child.

                  (5) Petitioner.

                  (6) Person standing in the place of the parents of the
         child.

Id. § 232.111(4) (a)–(b).

         Persons listed in section 232.111, subsection 4, shall be
         necessary parties to a termination of parent-child
         relationship proceeding and are entitled to receive notice and
         an opportunity to be heard, except that notice may be
         dispensed with in the case of any such person whose name
         or whereabouts the court determines is unknown and
         cannot be ascertained by reasonably diligent search. In
         addition to the persons who are necessary parties who may
         be parties under section 232.111, notice for any hearing
         under this division shall be provided to the child’s foster
         parent, an individual providing preadoptive care for the
         child, or a relative providing care for the child.

Id. § 232.112(1).

         The language of these statues includes a person standing in the

place of the parents of the child and a relative providing care for the

child.    A relative providing care for the child would be a grandparent

taking care of the child. On the other hand, a person standing in the
                                            27

place of the parents of the child would be someone like a parent but not

the biological parent. A presumptive parent is a person standing in the

place of the parents of the child because the presumptive parents have

all the rights and obligations of a biological parent until such time a

putative parent rebuts the presumption by clear, strong, and satisfactory

evidence. 7 Therefore, I would find Daniel to be a necessary party to the

action and reverse the decision of the district court.




       7A court can overcome the presumption of paternity if a putative parent files an
action under section 600B.41A of the Iowa Code and proves among other things the
presumptive parent is not the biological parent and it is in the best interest of the child
to terminate the presumptive parent’s rights. See Iowa Code § 600B.41 (setting forth all
the elements needed to be established to overcome the presumption of paternity).
        The statute provides that “[a] petition to overcome paternity may be filed only by
the mother of the child, the established father of the child, the child, or the legal
representative of any of these parties.” Iowa Code § 600B.41A(3)(a)(1). We have also
said that the Iowa Constitution requires that biological fathers also have the right to file
such an action. Callender v. Skiles, 591 N.W.2d 182, 192 (Iowa 1999). Thus, if the
juvenile court wants to terminate the rights of the presumptive parent, it could first
terminate the biological parent’s rights under chapter 232, appoint a guardian, and
then order the guardian to bring an action under 600B.41A. If the juvenile court finds
the presumptive parent to be a suitable parent, the juvenile court could place the child
with the presumptive parent who would continue to have all the rights and obligations
of a biological parent vis-á-vis the child.
        Under the unique circumstances of this case, the juvenile court could have
granted concurrent jurisdiction to the district court over the petition filed by the child’s
biological father to overcome the presumptive paternity if the court deemed it was in the
best interest of the child for that termination action to proceed. However, it may be
more prudent for the court not to grant concurrent jurisdiction when the juvenile court
is going to terminate the biological father’s rights.